Title: To Benjamin Franklin from Joseph Priestley, 13 February 1776
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
London 13 Feby. 1776.
I lament this unhappy war, as on more serious accounts, so not a little that it renders my correspondence with you so precarious. I have had three letters from you, and have written as often; but the last, by Mr. Temple, I have been informed he could not take. What is become of it I cannot tell.
This accompanies a copy of my second volume of Observations on air and of a pamphlet, which may perhaps make you smile. Major Carleton, brother to the Governor of Quebec, has undertaken to convey the parcel to you.

By the same hand you will receive a most excellent pamphlet by Dr. Price, which, if anything can, will, I hope, make some impression upon this infatuated nation. An edition of a thousand has been nearly sold in two days. But when Ld. G. Germaine is at the head of affairs, it cannot be expected that anything like reason or moderation should be attended to. Every thing breathes rancour and desperation, and nothing but absolute impotence will stop their proceedings. We therefore look upon a final separation from you as a certain and speedy event. If any thing can unite us, it must be the open immediate adopting of the measures proposed by Ld. Shelburne, and mentioned in Dr. Prices pamphlet.
As, however, it is most probable that you will be driven to the necessity of governing yourselves, I hope you have wisdom to guard against the rocks that we have fatally split upon, and make some better provision for securing your natural rights against the incroachment of power, in whomsoever placed.
Amidst the alarms and distresses of war, it may perhaps give you some pleasure to be informed that I have been very successful in the prosecution of my experiments since the publication of my second volume. I have lately sent to the Royal Society some observations on blood (which I believe have given great satisfaction to my medical friends) proving that the use of it in respiration is to discharge phlogiston from the system, that it has the same power of affecting air when congealed and out of the body, that it has when fluid and in the body, and acts thro a bladder and a large quantity of serum, as well as in immediate contact with the air. In pure air it becomes of a florid red, and in phlogisticated air black; and the air to which it has been exposed is affected in the same manner as it is by respiration, the calcination of metals, or any other phlogistic process.
I am now in a very promising course of experiments on metals, from all of which dissolved in spirit of nitre, I get first nitrous air as before, and then distilling to dryness from the same materials fixed air, and dephlogisticated air. This proves that fixed air is certainly a modification of the nitrous acid. I have, however, got no fixed air from gold or silver. You will smile when I tell you I do not absolutely despair of the transmutation of metals.
In one of your letters you mention your having made a valuable discovery on your passage to America, and promise to write me a particular account of it. If you ever did this, the letter has miscarried, for which I shall be sorry and the more so as I now almost despair of hearing from you any more till these troubles be settled.
The club of honest whigs, as you justly call them, think themselves much honoured by your having been one of them, and also by your kind remembrance of them. Our zeal in the good cause is not abated. You are often the subject of our conversation.
Not to burden my friend too much, I give him only one copy of my book; but I hope you will communicate it to Professor Winthrop, with my most respectful compliments. I am, as ever, truly yours
[J Priestley]

P.S. Lord Shelburne and Colonel Barr?ere pleased with your remembrance of them, and desire their best respects and good wishes in return. The best thing I can wish the friendly bearer of this letter is that he may fall into your hands, as I am sure he will meet with good treatment, and perhaps have the happiness of conversing with you, a happiness which I now regret. Your old servant, Fevre often mentions you with affection and respect. He is, in all respects, an excellent servant. I value him much both on his own account, and yours. He seems to be very happy. Mrs. Stephenson is much as usual. She can talk about nothing but you.

 
Addressed: To / Doctor Franklin
